DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment / Allowable Subject Matter
Claims 20-36 and 38-40 are allowed.

Examiner’s Comment / Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims, and specifically does not disclose a system to clamp an impeller to a shaft of a heating, ventilation, and air conditioning (HVAC) system comprising, inter alia, providing a relatively stiff support fitted onto the outside of a shaft of the system to support a front side of the impeller wherein the stiff support includes a washer disposed between a locknut and the front side of the impeller and the washer includes an outer tab bent towards the front side of the impeller and a second outer tab bent towards the locknut as recited in independent claims 20, 25 and 32.
The most relevant prior art is attributed to Yamashita et al. (US 2014 0125208 A1). Yamashita discloses a shaft configured to rotate a compressor impeller further comprising a stiff support fitted onto an outside of the shaft on the front side of the impeller and a flexible support fitted onto the shaft abutting the backside of the impeller.  
In addition, Vick (US 2012 0093661 A1) discloses a compressor rotor comprising a stiff support including a washer disposed between a locknut and the front side of an impeller.  Vick fails to disclose or fairly suggest a washer including an outer tab bent towards the front side of the impeller and a second tab bent towards the locknut.
Applicant’s claimed invention requires the affirmative structural limitations, inter alia, of providing a relatively stiff support fitted onto the outside of a shaft of the system to support a front side of the impeller wherein the stiff support includes a washer disposed between a locknut and the front side of the impeller and the washer includes an outer tab bent towards the front side of the impeller and a second outer tab bent towards the locknut.  One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a system, refrigerant compressor and/or method of clamping an impeller to a shaft as recited by the structural limitations and affirmative method steps of Applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lee A Holly/Primary Examiner, Art Unit 3726